Citation Nr: 0108327	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a nervous condition 
or a behavioral problem.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to June 1977.  

This matter arose from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for a 
nervous condition or behavioral problem and a seizure 
disorder.  These claims were found to be not well grounded.  
The veteran disagreed with the decision and filed a timely 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  It is noted that the 
claim for a nervous condition or behavioral problem was 
denied as not well-grounded, and that the veteran has not 
been afforded an examination for either of his claimed 
disabilities.  In addition, because the RO has not yet 
considered whether any additional notification or other 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Moreover, it is noted that the veteran has alleged that he 
experienced a change in his personality, and developed a 
seizure disorder, after a beating suffered in service.  While 
this beating is not confirmed by the service medical records, 
the veteran did experience a period of unconsciousness after 
an injury in December 1976.  A private examiner, based on 
history as provided by the veteran, diagnosed possible brain 
damage related to the reported head injury in service.  
However, the veteran has never been afforded a VA examination 
which has reviewed all the evidence of record, to include the 
service medical records.  Such an examination would be 
helpful in this case.  In addition, there is some indication 
that there are treatment records available that have not been 
associated with the claims folder, particularly the report of 
a 1981 period of hospitalization following a seizure.  These 
records should be requested prior to a final determination of 
the veteran's claims.  See Littke v. Derwinski, 1 Vet. App. 
90 (1991) (duty to assist the veteran includes the duty to 
obtain a VA examination which provides an adequate basis upon 
which to determine entitlement to the benefit sought, as well 
as the duty to obtain all relevant treatment records).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
provide the names and addresses for all 
health-care providers, both VA and non-
VA, from whom he has sought treatment for 
a nervous condition/behavioral problems 
and a seizure disorder since his 
discharge from service.  He should sign 
and return consent forms authorizing the 
release to VA of any private records 
indicated, particularly those records 
related to his 1981 hospitalization for a 
grand mal seizure.  If any indicated 
records cannot be obtained or are 
unavailable, it should be so stated for 
the record.  The RO should inform the 
veteran and his representative of all 
records that could not be obtained and 
should indicate what further efforts will 
be made to obtain them.

2.  The veteran should be afforded VA 
examination(s) in connection with his 
claims of service connection for a 
nervous condition or behavioral problem 
and a seizure disorder.  After reviewing 
all the evidence of record, an opinion 
should be rendered as to whether it is at 
least as likely as not that any 
documented inservice injury is the source 
of any diagnosed nervous 
condition/behavioral problem and seizure 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination(s) and the 
examiner is asked to indicate in the 
examination report that the entire claims 
file has been reviewed.  A complete 
rationale for the opinion expressed must 
be provided.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





